Citation Nr: 1021003	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  02-18 925	)	DATE
	)
	)
)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right side pain, to include as a result of 
irritable bowel syndrome (IBS).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, previously claimed as cold 
injury residuals of the fingers.

5.  Entitlement to an initial rating in excess of 20 percent 
for idiopathic seizure disorder.

6.  Entitlement to an initial rating in excess of 10 percent 
prior to March 15, 2006, and a rating in excess of 20 percent 
beginning March 15, 2006 for herniated nucleus pulposus at 
L5-S1, with bulge at L4-5.

(The issue of entitlement to additional vocational 
rehabilitation educational training is addressed in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to June 1980 and from March 1983 to May 2000.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the  
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Montgomery, Alabama.  The Board remanded the 
issues on appeal for additional development in December 2003.  
In a June 2007 rating decision the RO granted an increased 20 
percent rating for the Veteran's herniated nucleus pulposus 
at L5-S1, with bulge at L4-5, effective March 15, 2006.  The 
Board again remanded the issues on appeal for additional 
development in March 2009.  

VA correspondence shows the Veteran was scheduled for a Board 
hearing at the Montgomery RO in September 2005 and notified 
at his address of record.  There is no indication, however, 
that he reported for the hearing or that he provided any 
explanation for his failure to report.  Therefore, his 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2009).

The Board notes that in his June 2002 notice of disagreement 
the Veteran clarified that the service connection claim for 
cold injury residuals of the fingers had been 
mischaracterized and represented symptoms as a result of 
cervical spondylosis with posterior osteophytes at C5-6 and 
C6-7.  In an August 2004 statement he also asserted, in 
essence, that the service connection claim for right side 
pain should be considered as symptoms of irritable bowel 
syndrome.  In a November 2008 rating decision the RO denied  
entitlement to service connection for degenerative disc 
disease of the cervical spine, pain in the side (claimed as 
irritable bowel syndrome), headaches on a secondary service 
connection basis, and a right shoulder disorder on a 
secondary service connection basis.  These matters were not 
considered in a statement of the case or in a supplemental 
statement of the case.  The reliance upon a new etiological 
theory, however, is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
Therefore, the Board finds that the issues on appeal are more 
appropriately addressed as provided on the title page of this 
decision.  

The Board also notes that the April 2002 rating decision in  
this case deferred adjudication of the issues of entitlement 
to service connection for status post left fifth metatarsal 
injury and status post right great toe fracture.  In 
correspondence dated in March 2006 the RO notified the 
Veteran that adjudication of these claims had been deferred 
pending additional development.  Although they were referred 
to the RO in the March 2009 Remand, there is no indication 
that the issues were subsequently adjudicated.  Therefore, 
the Board finds they must be once again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability manifested 
by right side pain, to include as due to IBS, related to 
service or a service-connected disability.

2.  The Veteran is not shown to have headaches related to 
service or a service-connected disability.

3.  The Veteran is not shown to have a right shoulder 
disability.

4.  A cervical spine disability was not manifested in 
service, but was initially demonstrated many years after 
service; the Veteran's current cervical spine disability is 
not shown to be related to his active service or a service-
connected disability.

5.  Throughout the period of the appeal, the Veteran's 
idiopathic seizure disorder has been manifested by no more 
than at least one major seizure in the last two years, or at 
least two minor seizures in the last six months.

6.  For the period between May 24, 2000, and March 14, 2006, 
the Veteran's low back disability was manifested by no more 
than slight limitation of motion of the lumbar spine; mild 
intervertebral disc syndrome; lumbosacral strain with 
characteristic pain on motion; and forward flexion limited to 
61 degrees.  The evidence of record does not demonstrate 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.

7.  For the period beginning March 15, 2006, the Veteran's 
low back disability has been manifested by no more than 
moderate limitation of motion of the lumbar spine; moderate 
intervertebral disc syndrome with recurrent attacks; 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and forward flexion limited to 31 degrees.  
The evidence of record does not demonstrate incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  A disability manifested by right side pain, to include as 
due to IBS, was not incurred in or aggravated by military 
service, nor is such disability proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

2.  Headaches were not incurred in or aggravated by military 
service, nor are headaches proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

3.  A right shoulder disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2009).

4.  A cervical spine disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
cervical degenerative disc disease be presumed, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

5.  The criteria for an initial rating in excess of 20 
percent for idiopathic seizure disorder are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.121, 4.124a, Diagnostic Code 8910 (2009).

6.  The criteria for an initial rating in excess of 10 
percent prior to March 15, 2006, and a rating in excess of 20 
percent beginning March 15, 2006, for herniated nucleus 
pulposus at L5-S1, with bulge at L4-5 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (before and after September 
23, 2002), 5289, 5292, 5295 (before September 26, 2003) and 
5237, 5243 (after September 26, 2003).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to  
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, 
the provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in May 2001, 
February 2005, August 2007, and August 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio, supra, Pelegrini, supra.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

For the initial rating issues decided herein, the appeal is 
from the initial ratings assigned with the grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its  purpose, and its application is no longer 
required because the claim has already been substantiated.  
See Dingess/Hartman, supra.  The Veteran is exercising his 
right to appeal the ratings assigned.  Regardless, a 
September 2002 statement of  the case (SOC), February 2007, 
May 2007 and December 2009 supplemental SOCs (SSOCs), and a 
June 2008 letter from the RO properly provided the Veteran 
notice of the criteria for rating seizure disorders and back 
disabilities, as well as further notice on the downstream 
issue of an increased initial rating, including of what the 
evidence showed, and why the current staged ratings were 
assigned.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Veteran failed to report for VA examinations scheduled in 
2009.  A November 2009 Report of Contact notes that a 
telephone message was left for the Veteran, asking him to 
call to reschedule his examinations.  He did not respond.   
In a November 2009 letter, the Veteran was notified again 
that he had failed to report to the examinations; he was 
advised to ask the RO to make a request to have the 
examination rescheduled.  The Veteran did not respond to this 
letter, and specifically did not contact the RO to arrange 
for re-scheduling.  Good cause for his failure to report for 
the examinations has not been shown.  The Board also finds 
that no additional development, as for medical opinions or 
examinations is necessary.  Evidentiary development in this 
matter is  complete to the extent possible.  The Veteran has 
not identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  






Law and Regulations - Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Right Side Pain

Service treatment records dated in August 1999, note that the 
Veteran complained of left-sided abdominal pain, two-to-three 
times a week.  It was noted that a flexible sigmoidoscopy was 
negative.   October 1999 instructions on preparation for a 
barium enema are of record.  The remainder of the STRs are 
negative for complaints or findings of a disability 
manifested by right side pain, to include IBS.  

An April 2002 rating decision granted to service connection 
for a seizure disorder.
Following service, June 2003 treatment records from Martin 
Army Community Hospital notes the Veteran's complaints of a 
dull pain in his right side with no known trigger and 
treatment for IBS.  

The Veteran was scheduled for a VA examination in 2009; 
however, he failed to report. 

Upon review of the evidence, the Board notes no chronic 
disability manifested by right side pain (to include IBS) was 
ever diagnosed in service.  

The evidence of record does not include any medical opinion 
that a current disability manifested by right side pain (to 
include IBS) is (or might be) related to the Veteran's 
service or service-connected seizure disorder, and does not 
suggest that a disability manifested by right side pain (to 
include IBS) might be related to his service or service-
connected seizure disorder.  As discussed above and in 
compliance with the statutory duty to assist, the RO has 
attempted to schedule a compensation and pension examination 
for the Veteran to ascertain the causes of any current 
disability manifested by right side pain (to include IBS).  
However, he failed to cooperate with the development sought.  
In the absence of adequate evidence establishing a nexus 
between a current disability manifested by right side pain 
(to include IBS) and the Veteran's service or a service 
connected disability, the Board finds that the Veteran's 
claim seeking service connection must be denied.

Headaches

The Veteran's STRs show that he was seen in 1983, 1988 and 
1998 with complaints of headaches.  At the time of his April 
1999 Medical Evaluation Board (MEB), he gave a history of 
headaches two-to-three times a week lasting for seconds.  
Physical examination was negative for headache pathology.

Following service, a June 2001 VA examination report notes 
the Veteran's complaints of headaches.  

An April 2002 rating decision granted to service connection 
for a seizure disorder.

The Veteran was scheduled for a VA examination in 2009; 
however, he failed to report. 

Upon review of the evidence, the Board notes that although 
the Veteran did complain of headaches on occasions in service 
in from 1983 to 1998, no chronic headaches disability was 
ever diagnosed and no complaint or disability was noted in 
subsequent STRs.  

The evidence of record does not include any medical opinion 
that a current headache disability is (or might be) related 
to the Veteran's service or service-connected seizure 
disorder, and does not suggest that a headache disability 
might be related to his service or service-connected seizure 
disorder.  As discussed above and in compliance with the 
statutory duty to assist, the RO has attempted to schedule a 
compensation and pension examination for the Veteran to 
ascertain the causes of any current headache disability.  
However, he failed to cooperate with the development sought.  
In the absence of adequate evidence establishing a nexus 
between a current headache disability and the Veteran's 
service or a service connected disability, the Board finds 
that the Veteran's claim seeking service connection must be 
denied.

Right Shoulder 

The Veteran's STRs show that he was seen in December 1996 
with complaints of pain.  The assessment was subacromial 
bursitis.  The Veteran was placed on a profile.  An April 
1997 STR notes findings of mild impingement of the right 
shoulder.  On several occasions from December 1996 to 
September 1997, he was given a temporary profile to preclude 
movements that affected the right shoulder.  At the time of 
his April 1999 MEB, he gave a history of right shoulder 
impingement.  Physical examination was negative for any right 
shoulder pathology.

Following service, the Veteran was seen by Dr. S.W. in May 
2001 with complaints of pain with overhead action.  
Examination revealed normal range of motion and good strength 
in the right shoulder.  Impingement sign was negative.  The 
assessment was possible rotator cuff inflammation.  On VA 
examination in June 2001, the Veteran complained of right 
shoulder pain for the past four years, especially when 
typing.  Examination of the shoulder was normal.  The Veteran 
was scheduled for a VA examinations in 2009; however, he 
failed to report. 

Upon review of the evidence, the Board notes that although 
the Veteran did complain of shoulder pain in service in 1996 
and 1997, no residual disability was noted in subsequent 
STRs.  Moreover, there is no post-service medical evidence of 
such disability.  Dr. S.W.'s use of the term "possible" 
renders his opinion speculative.  Medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Both Dr. S.W. and the June 2001 VA examiner noted that there 
no objective evidence of right shoulder disability on 
examination.  Accordingly, service connection for a right 
shoulder disability is not warranted.  See Brammer, supra.

Cervical Spine

The Veteran's STRs are negative for complaints or findings 
related to a cervical spine disability.

Following service, a September 2001 medical report from Al-
Hammadi Hospital notes the Veteran's complaints of cervical 
pain and numbness in the right upper extremity for the past 
month.  X-rays revealed cervical spondylosis and MRI revealed 
cord compression at C5-6 and C6-7.  A November 2001 medical 
report from Dr. P.C. notes findings of C5-6 disc prolapse 
with neurological findings in the right upper limb.  

An April 2002 rating decision granted to service connection 
for a seizure disorder.

The Veteran was scheduled for a VA examination in 2009; 
however, he failed to report.

The medical evidence of record shows that cervical spine 
disability has been diagnosed.  However, the first medical 
evidence of such disability is more than one year after 
service, and there is no basis for applying the chronic 
disease presumptive provisions of 38 U.S.C.A. § 1112.  

The evidence of record does not include any medical opinion 
that the current cervical spine disability is (or might be) 
related to the Veteran's service or service-connected seizure 
disorder, and does not suggest that cervical spine disability 
might be related to his service or service-connected seizure 
disorder.  As discussed above and in compliance with the 
statutory duty to assist, the RO has attempted to schedule a 
compensation and pension examination for the Veteran to 
ascertain the causes of his cervical spine disability.  
However, he failed to cooperate with the development sought.  
In the absence of adequate evidence establishing a nexus 
between the Veteran's cervical spine disability and his 
service or a service connected disability, the Board finds 
that the Veteran's claim seeking service connection must be 
denied.

Conclusion

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Increased Ratings

General Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655(b) (2009).  

Seizure Disorder

8910
Epilepsy, grand mal.

Rate under the general rating formula for major 
seizures.

General Rating Formula for Major and Minor 
Epileptic Seizures:
Rating
Averaging at least 1 major seizure per month over 
the last year
100
Averaging at least 1 major seizure in 3 months 
over the last year; or more than 10 minor 
seizures weekly
80
Averaging at least 1 major seizure in 4 months 
over the last year; or 9-10 minor seizures per 
week
60
At least 1 major seizure in the last 6 months or 
2 in the last year; or averaging at least 5 to 8 
minor seizures weekly
40
At least 1 major seizure in the last 2 years; or 
at least 2 minor seizures in the last 6 months
20
A confirmed diagnosis of epilepsy with a history 
of seizures 
10
Note (1): When continuous medication is shown necessary for the 
control of epilepsy, the minimum evaluation will be 10 percent. 
This rating will not be combined with any other rating for 
epilepsy.
Note (2): In the presence of major and minor seizures, rate the 
predominating type.
38 C.F.R. § 4.124a, Diagnostic Code 8910 (2009)

Further, under 38 C.F.R. § 4.121, regarding the 
identification of epilepsy, to warrant a rating the seizures 
must be witnessed or verified at some time by a physician, 
and regarding the frequency of epileptiform attacks, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  It is also provided that the frequency of seizures 
should be ascertained under the ordinary conditions of life 
while not hospitalized.  38 C.F.R. § 4.121 (2009).

Factual Background and Analysis

The Veteran's STRs note that he experienced a grand mal 
seizure in 1989.  No medication was prescribed at that time.  
He experienced another seizure in 1995, and began taking 
medication.  He was medically discharged from service in May 
2000.

The Veteran submitted a claim for service connection for a 
seizure disorder in July 2000.

During a June 2001 VA examination, the Veteran reported that 
his last seizure was in May or June 2000.  Physical 
examination revealed that the Veteran was alert with normal 
speech.  All neurological testing was normal.

A December 2001 treatment record from Martin Community Army 
Hospital noted that the Veteran discontinued his seizure 
medication a year and a half earlier.  He then had a seizure 
in December 2001 and fell and hit his head.  Medication was 
prescribed.

An April 2002 rating decision granted service connection for 
idiopathic seizure disorder, evaluated 20 percent disabling.  
The Veteran appealed the rating assigned.

VA outpatient treatment records dated in April 2005 included 
the Veteran statement that he had not had seizures, 
confusion, tremors or head injury.  Neurological examination 
noted that cranial nerves II through XI were intact.  Normal 
neurological findings were noted during an October 2005 VA 
visit.  He reported at the time that he had not had a seizure 
since July 2004. 

An April 2006 treatment record from Martin Community Army 
Hospital notes that the Veteran was seen for a renewal of 
seizure medication.  The Veteran reported that his last 
seizure was in July 2004.

During an April 2006 VA examination, the Veteran reported 
that he had seizures in 2001, 2003 (he was alone and did not 
tell anyone), 2004 (which resulted in him being fired from 
his job) and July 2005.  The examiner conducted a 
neurological examination, and concluded that the examination 
was normal.

The Veteran was scheduled for a VA examination in 2009; 
however, he failed to report.

Based on the foregoing medical evidence, the Board finds that 
the evidence does not show that the Veteran's seizure 
disorder has been manifested by symptomatology that more 
nearly approximates the criteria for the next higher rating, 
that is, 40 percent, under Diagnostic Code 8910, at any point 
during the appeal period.  There is no evidence to show that 
he averages one major seizure in the last six months or two 
in the last year or that he averages at least five minor 
seizures weekly.

The Board again notes that the Veteran was provided an 
additional opportunity to undergo a VA examination in 2009.   
He did not comply with the examination request.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

As the criteria for a higher initial rating have not been 
demonstrated, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Herniated Nucleus Pulposus, L5-S1 with Bulge at L4-L5

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.




528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combine.
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

   
38 C.F.R. § 4.71, Plate 5 (2009)

An initial rating in excess of 10 percent prior to March 15, 
2006

The Veteran's STRs note his complaints of back pain after 
falling on ice in 1987.  Thereafter, he sustained several 
additional back injuries.  A March 1999 radiology report 
revealed a herniated nucleus pulposus at L5-S1, with a bulge 
at L4-5.

The Veteran submitted a claim for service connection for a 
low back disability in July 2000.

Private medical records dated beginning in January 2001 note 
referrals for longstanding low back pain.  A May 2001 private 
treatment note indicated that the Veteran had shooting pain 
down the left leg when not taking NSAIDs.  Physical 
examination of the lumbar spine revealed a good range of 
motion, with the Veteran bending so that his fingers were 
within ten centimeters of the floor.  The diagnosis was 
degenerative changes of the low back. A June 2001 MRI study 
of the lumbar spine L4-L5 and L5-S1 disc space degeneration 
associated with posterior bulging disc.

A June 2001 VA examination report notes the Veteran's 
complaints of back pain with radiation to the left lower 
extremity.  The brief report of examination notes that he was 
able to flex so that his fingers were within five centimeters 
of the floor. 

Medical records from a service department hospital dated from 
200 to 2005 note the Veteran's complaints of backaches, and 
in March 2005, examination of the back revealed it was normal 
to inspection.  The impression was chronic low back pain.

The Veteran's low back disability is rated as 10 percent 
disabling for the period from May 24, 2000, through March 14, 
2006.  After reviewing the medical evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted at any time during the period from May 24, 2000, 
thorough March 14, 2006.  Prior to September 26, 2003, to 
warrant a rating in excess of 10 percent, favorable ankylosis 
of the lumbar spine (Diagnostic Code 5289), moderate 
limitation of motion of the lumbar spine (Diagnostic Code 
5292) or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295) must have been 
demonstrated.  Such impairment was not documented by the 
evidence of record.  In fact, prior to March 14, 2006, range 
of motion was no more than slight, as described during the 
June 2001 VA examination.  While the Veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  While the Veteran subjectively 
complained of pain, the pathology and objective observations 
of his behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that  38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

Beginning September 26, 2003, to warrant a rating in excess 
of 10 percent, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months must be demonstrated by the evidence of record.  
Again, such impairment clearly is not documented by the 
evidence of record.  

For these reasons, a rating in excess of 10 percent is not 
warranted at any time during the period from May 24, 2000, 
through March 14, 2006.

A rating in excess of 20 percent effective March 15, 2006 

During A March 2006, VA spine examination, the Veteran's 
complained of back pain with radiation down his leg.  The 
pain was worse with prolonged sitting, standing and sleeping.  
He denied having any incapacitating episodes during the past 
year.  He denied any bowel dysfunction.  He did have some 
erectile dysfunction; however, he was told that this was 
secondary to anemia.  He had some dribbling after urination 
on occasion.  Upon examination, range of motion was: flexion 
to 60 degrees; extension to 20 degrees; lateral bending to 25 
degrees bilaterally; and lateral rotation to 45 degrees 
bilaterally.  There was no muscle spasm or sciatic nerve 
tenderness.  There was no increased loss of motion after 
repetitive use due to pain, weakness, lack of endurance, 
fatigue, or incoordination.  The examiner opined that the 
Veteran had a mild back disability with increased functional 
loss during flare-ups while awaiting medication to afford him 
relief.

An April 2006 VA neurological examination was essentially 
normal.

The Veteran was scheduled for a VA examination in 2009; 
however, he failed to report.

After reviewing the medical evidence of record, the Board 
finds that a rating in excess of 20 percent is not warranted 
at any time during the period beginning March 15, 2006.  
Prior to September 26, 2003, to warrant a rating in excess of 
20 percent, favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289), severe limitation of motion of the 
lumbar spine (Diagnostic Code 5292) or severe lumbosacral 
strain (Diagnostic Code 5295) must have been demonstrated.  
Such impairment was not documented by the evidence of record.  
In fact, during the March 2006 VA examination, the Veteran's 
disability was described as mild.  While the Veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston, supra.  While 
the Veteran subjectively complained of pain, the pathology 
and objective observations of his behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.

Beginning September 26, 2003, to warrant a rating in excess 
of 20 percent, forward flexion less than 30 degrees; 
favorable ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past year must be 
demonstrated by the evidence of record.  Again, such 
impairment is not documented by the evidence of record.  At 
worst, the Veteran is shown to have forward flexion to 60 
degrees.  Additionally, he has not been shown to have any 
additional limitation following repetitive use that would 
limit forward flexion to 30 degrees or less.  See DeLuca 
supra.  Moreover, during the March 2006 VA examination, the 
Veteran denied any incapacitating episodes whatsoever.  For 
these reasons, a rating in excess of 20 percent is not 
warranted at any time beginning March 15, 2006.

In addition, an April 2006 VA neurological examination was 
normal and there is no evidence of neurological symptoms 
which would warrant a compensable rating, and a separate 
rating for neurological impairment is not warranted.

For these reasons, a rating in excess of 20 percent is not 
warranted at any time during the period beginning March 15, 
2006.
Extraschedular Ratings

The Board further finds there is no evidence of any unusual 
or exceptional circumstances as to warrant referral for 
extraschedular rating consideration.  See 38 C.F.R. § 3.321; 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board has 
considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  
However, the preponderance of the evidence is against these 
claims, that rule does not apply.  The claims must be denied.


ORDER

Service connection for a disability manifested by right side 
pain, to include as a result of IBS, is denied.

Service connection for headaches is denied.

Service connection for a right shoulder disorder is denied.

Service connection for degenerative disc disease of the 
cervical spine, previously claimed as cold injury residuals 
of the fingers, is denied.  

An initial evaluation in excess of 20 percent for idiopathic 
seizure disorder is denied.

An initial rating in excess of 10 percent prior to March 15, 
2006, and a rating in excess of 20 percent beginning March 
15, 2006 for herniated nucleus pulposus at L5-S1, with bulge 
at L4-5, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


